      Case: 1:16-cv-00748-SO Doc #: 87 Filed: 07/12/19 1 of 3. PageID #: 736



                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

ROBERT KALVITZ,                               )       CASE NO. 1:16-cv-00748
                                              )
       Plaintiff,                             )       JUDGE SOLOMON OLIVER, JR.
                                              )
v.                                            )       DEFENDANTS’ SECOND
                                              )       AMENDED EXHIBIT LIST
CITY OF CLEVELAND, et al.                     )
                                              )
       Defendants.                            )

       Pursuant to the Court’s Civil Trial Order (i.e., [Doc. 55), Defendant City of Cleveland

has changed the identification of its exhibits from numbers to letters, and, also per the Order, to

avoid the duplication of exhibits, the three Individual Defendants have joined in the filing of all

defense exhibits .

I.     Exhibit List.

A.     Police Report Record Management System (RMS) No. 201400140593
B.     Event Chronology 201400140593
C.     Audio recording(s)
D.     Daily Duty Assignment – Second District/Third Platoon 5/16/14
E.     Daily Duty Report for 5/16/14 – Sgt. Jonathan Moran
F.     Daily Duty Report for 5/16/14 – P.O. Anthony Gonzalez/P.O. Mark Maguth
G.     Daily Duty Assignment – Third District/4322 Platoon 5/17/14 (Randolph)
H.     Daily Duty Report for 5/17/14 (Randolph)
I.     Daily Duty Assignment – Personnel Unit/First Shift 5/17/14 (Follmer/Kinas)
J.     The Manual of Rules for the Conduct and Discipline or Employees of the Division of
       Police
K.     General Police Order 2.1.01 (Use of Force) (3 22 13)
L.     Collective bargaining agreement (excerpts) (4/1/13-3/31/16)
M.     Plaintiff’s answers & responses to discovery
N.     Plaintiff’s declaration filed with opposition to summary judgment
O.     Property Held Evidence for Owner (Items 1 & 2 + Plaintiff’s Driver’s License) for RMS
       201400140593 (Plaintiff)
P.     ER Records Fairview Hospital (5/17/14) produced by Plaintiff
Q.     Medical records by Francis Mccafferty, M.D. produced by Plaintiff
R.     Medical records by Michelle Inkster, M.D. produced by Plaintiff
S.     Psychological Report (7/24/14) by Eddie Meyers, Ed.D. produced by Plaintiff
T.     Plaintiff’s medical records produced on or about June 19, 2019
      Case: 1:16-cv-00748-SO Doc #: 87 Filed: 07/12/19 2 of 3. PageID #: 737



U.     Malpractice complaint filed by Plaintiff on or about May 31, 2019 – Cuyahoga County
       Common Pleas Court Case No. CV-19-916176

                                   Respectfully submitted,

BARBARA A. LANGHENRY (0038838)            KEITH R. WOLGAMUTH COMPANY, L.P.A.
Director of Law

s/William M. Menzalora                    s/Keith Wolgamuth
William M. Menzalora (0061136)            Keith R. Wolgamuth (0015565)
Chief Assistant Director of Law           1450 Hinckley Hills Road
City of Cleveland, Department of Law      Hinckley, Ohio 44233
601 Lakeside Avenue, Room 106             Tel: (330) 962-3815
Cleveland, Ohio 44114                     krwolg@aol.com
Tel: (216) 664-2800
wmenzalora@city.cleveland.oh.us           Attorney for Defendant Christopher Randolph

and

s/Stephen W. Funk                         s/Henry Hillow
Stephen W. Funk (0058506)                 Henry Hillow (0019601)
Roetzel & Andress, L.P.A.                 McGinty, Hillow & Spellacy
222 South Main Street                     1300 Rockefeller Bldg.
Akron, Ohio 44308                         614 Superior Avenue, W.
Tel: (330) 376-2700                       Cleveland, Ohio 44113
sfunk@ralaw.com                           (216) 344-9220
                                          hhillow@mghslaw.com

Attorneys for Defendant City of Cleveland Attorney for Defendant Jeffrey Follmer


                                          s/Marisa L. Serrat
                                          Marisa L. Serrat (008840)
                                          Law Offices of Jaime P. Serrat
                                          55 Public Square, Ste. 2100
                                          Cleveland, Ohio 44114
                                          (216) 696-2150
                                          mserratlaw@gmail.com

                                          Attorney for Defendant Stephen Kinas




                                             2
       Case: 1:16-cv-00748-SO Doc #: 87 Filed: 07/12/19 3 of 3. PageID #: 738



                                 CERTIFICATE OF SERVICE
       I certify that on this 12th day of July, 2019, the above document was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system

to all parties indicated on the electronic filing receipt. Parties may access this filing through the

Court’s system.


                                               s/William M. Menzalora
                                               WILLIAM M. MENZALORA




                                                  3
